PER CURIAM.
The general charge requested in favor of the defendant in the court below was properly refused, because, if for no other reason, there was evidence tending to show that the de-fetidant railway company was negligent in regard to the appliances furnished,—that is to say, in regard to the spike protruding from the roof' of the car from which Behymer fell,—which negligence tended to contribute to Behvmer’s injury. No request appears to have been made to the .trial judge to take from the consideration of the jury the question of negligence of the railway company in Handling and operating the train, on the ground that the undisputed evidence shows that the train was handled in the usual, proper, and customary manner. There seems to have been considerable, if not conclusive, ground for such request, but we cannot go beyond the record. On the other errors assigned, we do not find that the trial judge erred to the prejudice of the plaintiff in error.
The judgment of the circuit court is affirmed.